DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 09/08/2020.
Claims 1-23 are presented for examination.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/29/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: an output data acquisitor configured to acquire, an input/output data storage configured to store, an evaluation value calculator configured to calculate, a features extractor configured to extract output, an input parameter converter configured to generate, a next input parameter determinator configured to determine, an iterative determinator configured to repeat processes, an optimum parameter output unit configured to output, a visualizer configured to visualize information, an acquisition function maximizer configured to determine, an acquisition function generator configured to generate, a conversion dimension number optimizer configured to determine, a constraint violation determinator configured to determine, an evaluation value replacer configured to replace, a weight input unit that inputs, a known processor executor configured to perform in claims 1, 13, 14, 15, 16, 17, 21, and 22.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a system so this claim falls within the statutory category of a system. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 1:
An optimization device, comprising: 
an output data acquisitor configured to acquire output data having a second number of dimensions obtained by performing an experiment or a simulation based on input parameters having a first number of dimensions; 
an input/output data storage configured to store the input parameters and the corresponding output data as a pair; 
an evaluation value calculator configured to calculate and outputs an evaluation value of the output data; 
a features extractor configured to extract output data features having a third number of dimensions different from the second number of dimensions; 
an input parameter converter configured to generate a conversion parameter related to the output data features predicted from the input parameters; 
a next input parameter determinator configured to determine a next input parameter to be acquired by the output data acquisitor, based on the conversion parameter and the corresponding evaluation value; and 
an iterative determinator configured to repeat processes of the output data acquisitor, the input/output data storage, the evaluation value calculator, the features extractor, the input parameter converter, and the next input parameter determinator until a predetermined condition is satisfied.

Claim 1 recites an input parameter converter configured to generate a conversion parameter related to the output data features predicted from the input parameters; a next input parameter determinator configured to determine a next input parameter to be acquired by the output data acquisitor, based on the conversion parameter and the corresponding evaluation value; and an iterative determinator configured to repeat processes of the output data acquisitor, the input/output data storage, the evaluation value calculator, the features extractor, the input parameter converter, and the next input parameter determinator until a predetermined condition is satisfied. In light of applicant specification, each of these limitations, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

Claim 1 recited additional elements such as “acquire output data” and “extract out data”. However, these additional elements are insignificant pre/pro-solution activities (i.e. data gathering). In addition, claim 1 recites an additional element of “store the input parameters”. This additional element may be considered generic computer function implemented with generic computer component that apply the abstract idea to a manner recited with a high level of generality. See MPEP 2106.05(h).

Further, the claim recites additional elements such as “an output data acquisitor”, an input/output data storage”, “a features extractor”, an input parameter converter, a next input parameter determinator, and an iterative determinator”. However, these additional elements are recited at a high level of generality and recited so generically that they represent no more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
 
Claim 1 does not recite any additional elements that integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered well understood, routine, and conventional. The limitations of “acquire output data” and “extract out data” are not significantly more because the court have found receiving data to be well, understood, routine, and conventional. See: MPEP 2106.05(d)(II), for example- i. receiving or transmitting data over network, e.g., using the internet to gather data.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “store the input parameter” amount to no more than the judicial exception because it is well understood, routine, and conventional. See MPEP 2106.05(d), example (iv) - Storing and retrieving information in memory. 

Further, the claim recites an output data acquisitor, an input/output data storage, a features extractor, an input parameter converter, a next input parameter determinator, and an iterative determinator. These additional elements, alone or in combination, mere instructions that implemented on a computer and do not amount to significantly more as the additional elements are well-understood, routine and conventional.
The specification states “The simulation system 2 in FIG. 1 can be composed of one or a plurality of computers. In this case, the computer executes a program for performing the processing operation of the optimization device 1 and a program for performing the processing operation of the simulator 3.” (Berkheimer (see MPEP 2106.07(a)(III)).

Claim 1 does not recite any additional elements to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, wherein the features extractor is configured to extract the output data features having the third number of dimensions smaller than the second number of dimensions”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers insignificant pre/pro-solution activities (i.e. data gathering).

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 2, wherein the second number of dimensions is greater than the first number of dimensions, and the third number of dimensions is the same as the first number of dimensions”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites “The optimization device according to claim 1, wherein the features extractor is configured to extract the output data features from the output data”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers insignificant pre/pro-solution activities (i.e. data gathering).

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 4, wherein the features extractor is configured to use a dimension having the maximum variance as the output data features in the output data”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 4, wherein the features extractor is configured to use a dimension having the greatest independence as the output data features in the output data”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 4, wherein the features extractor is configured to input the output data to the input layer of a neural network having an input layer, an intermediate layer, and an output layer, learn a weight of each path connecting the input layer, the intermediate layer, and the output layer so that an error between the output data input to the input layer and the data output from the output layer is minimized, and use data output from the intermediate layer as the output data features”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 8, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, wherein the features extractor is configured to extract the output data features based on the output data and the evaluation value”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers insignificant pre/pro-solution activities (i.e. data gathering).

With respect to claim 9, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 8, wherein the features extractor is configured to use, as the output data features, a dimension corresponding to a regression coefficient that exceeds a predetermined threshold among regression coefficients when the evaluation value is predicted from the output data”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 10, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 8, wherein the features extractor is configured to use, as the output data features, a dimension corresponding to an importance exceeding a predetermined threshold among importance of the output data calculated by random forest regression of the evaluation value from the output data”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 11, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites “The optimization device according to claim 1, further comprising an optimum parameter output unit configured to output the input parameters when the predetermined condition is satisfied, as optimum input parameters”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 12, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim recites “The optimization device according to claim 1, wherein the input parameter converter is configured to use, as the conversion parameter, a value calculated by giving the input parameters to a function used by the features extractor to predict the output data features”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 13, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, further comprising a visualizer configured to visualize information generated by inversely converting the output data features extracted by the features extractor”. The limitation falls within the category of insignificant extra-solution activity because it is mere displaying data.

With respect to claim 14, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, wherein the next input parameter determinator comprises: an acquisition function generator configured to generate an acquisition function based on the conversion parameter, and an acquisition function maximizer configured to determine the next input parameter so that the acquisition function is maximized”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 15, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, wherein the next input parameter determinator comprises: an acquisition function generator configured to generate an acquisition function based on a relational expression regarding the conversion parameters and an average value and a variance of the conversion parameters, and an acquisition function maximizer configured to determine the next input parameter so that the acquisition function is maximized”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 16, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, further comprising a conversion dimension number optimizer configured to determine numbers of conversion dimensions of the output data features and the conversion parameters based on an error between an evaluation value estimated from the conversion parameters and an evaluation value calculated by the evaluation value calculator”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 17, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, wherein the evaluation value calculator comprises: a constraint violation determinator configured to determine whether the output data violates a constraint, and an evaluation value replacer that, when it is determined that the output data corresponding to certain input parameters violates the constraint, is configured to replace the evaluation value with an evaluation value corresponding to other input parameters whose output data does not violate the constraint”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 18, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 17, wherein the evaluation value replacer, when it is determined that the output data corresponding to the certain input parameters violates the constraint, is configured to replace the evaluation value to be maximized with the minimum evaluation value of the other input parameters, or replace the evaluation value to be minimized with the maximum evaluation value of the other input parameters”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 19, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, wherein the evaluation value calculator is configured to calculate the evaluation value based on an error between the output data obtained by experiment or simulation and ideal output data”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 20, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 19, wherein the evaluation value calculator is configured to determine a weight of the error corresponding to each dimension of the output data from a history of the error”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 21, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 19, further comprising a weight input unit that inputs a weight of the error corresponding to each dimension of the output data, wherein the evaluation value calculator is configured to calculate the evaluation value based on the error weights based on the input weights”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.
With respect to claim 22, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The optimization device according to claim 1, further comprising a known processing executor configured to perform a process performed for the output data by the evaluation value calculator to calculate the evaluation value, separately from the evaluation value calculator, wherein the features extractor is configured to extract the output data features based on the processing result performed by the known processing executor”. The limitation, alone or in combination, amount to a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts.

With respect to claim 23, similar analysis as claim 1 applied.

Allowable Subject Matter
Claims 1-23 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Kulkarni et al (US Publication No. 2003/0191728 A1) teaches improving prediction accuracy and generalization performance of artificial network models in presence of input-output data containing instrumental noise and/or measurement errors par [0001]; generating noise-superimposed enlarged input-output sample data set using computer simulations par [0013]; input-output data set is created using computer simulations from the small-sized example input-output set par [0025]; P number of input-output pattern pairs, [(x1, y1)…..(xp,yp)], representing an example set, the inter-relationships between the N-dimensional input vector, xp, and corresponding k-dimensional output vector, yp, is governed by K-dimensional nonlinear function vector, f defined as yp=f(xp)…..par [0026]; an input pattern from the training data set is applied to the input nodes and outputs of hidden nodes are evaluated, …first the weighted-sum of the inputs to a hidden node is calculated, which is then transformed using a nonlinear activation function….the outputs of the hidden nodes form inputs to the output layer nodes, whose outputs are evaluated…..the weight-updating procedure when repeated for all the patterns in the training set completes one training iteration par [0029]
Krishnamurthy et al (US Publication No. 2018/0300609 A1) teaches the dimension reduction module may use a neural network such as an autoencoder or variational autoencoder, an autoencoder may provide denser representation of the data set that includes the intermediate vectors by reducing the dimensionality of the intermediate vectors…an autoencoder may contain multiple layers, including an input layer, an output layer, and one or more internal layers…perform dimensionality reduction of the intermediate vectors…..the dimension reduction module extracts the reduced-dimension intermediate vectors 444a-n for each set of reduced-dimension intermediate vectors 434a-n from the output of one of the internal states of the autoencoder par [0057]..
Kulkarni et al, Krishnamurthy et al and other prior arts do not singularly or in combination disclose the limitations: 
“a features extractor configured to extract output data features having a third number of dimensions different from the second number of dimensions; an input parameter converter configured to generate a conversion parameter related to the output data features predicted from the input parameters” as recited in claim 1,
“extracting an output data features having a third number of dimensions different from the second number of dimensions; generating a conversion parameter related to the output data features predicted from the input parameters” as recited in claim 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        10/21/2022